Per Curiam.
The case of the petitioner is not within the act of 1764. That act provides for the case where a sheriff has made no deed; but the late sheriff has executed a deed to the petitioner, which it is said has not been acknowledged in due form of law. The acknowledgment is no part of the deed; it is only the sanction of the Court to the act of the sheriff. The practice has been for sheriffs, after their term of office has expired, to acknowledge deeds for lands sold by them, and executed whilst they were in office; and the Court is of opinion that such acknowledgments are sufficient. •